Citation Nr: 0934962	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Initially, the Board notes that the November 2007 notice of 
disagreement also expressed disagreement with the August 2007 
decision's denial of the Veteran's claim of service 
connection for skin cancer.  However, this issue is not in 
appellate status because the Veteran's March 2008 VA Form 9, 
Appeal to Board of Veterans' Appeals, specifically limited 
the issues on appeal to the three issues that appear on this 
first page of this remand.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993) ("where ... the claimant expressly indicates 
an intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO [nor the 
Board] has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009, the Veteran filed with the Board a copy of a 
May 2009 Social Security Administration (SSA) decision that 
granted him disability benefits.  However, the July 2009 
correspondence from the Veteran neither included copies of 
the medical records upon which the SSA decision was based or 
a waiver of agency of original jurisdiction review of the 
decision.  

Therefore, the Board finds that a remand is required for the 
agency of original jurisdiction to both obtain the medical 
records that support the SSA decision because such records 
are potentially relevant to the current appeal 
(Parenthetically, the Board notes that the SSA decision cites 
to, among other things, VA and private treatment records that 
diagnose the Veteran with PTSD when such a diagnosis is not 
found in any of the medical records already found in the 
claims file) and to allow the agency of original jurisdiction 
to readjudicate the appeal taking into account this 
additional pertinent evidence.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. §§ 19.37(a), 20.1304 (2008); Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992) (holding that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim).  

Next, the Board notes that in writings to VA the Veteran 
reported that since his separation from military service he 
received treatment at the following VA Medical Centers: 
Fayettville, Kansas City, Oklahoma City, and Tulsa.  The 
Veteran also reported that he was treated at Claremore Indian 
Hospital and Grand Lake Mental Health.

However, while a review of the record on appeal shows that 
the RO obtained at least some of his treatment records from 
the mid 1970's from the Kansas City VA Medical Center and his 
post-2007 treatment records from the Montgomery, Little Rock, 
and Muskogee VA Medical Centers, it does not show that VA 
obtained all of his post-1972 treatment records from all of 
the above VA Medical Centers or from any of the private 
healthcare providers.  Therefore, a remand is also required 
to request these records.  See 38 U.S.C.A. § 5103A(b); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them). 

Lastly, the Board notes that a review of the record on appeal 
reveals a February 2002 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in favor of Oklahoma Department of Veterans Affairs.  
However, in June 2009 the Board received a letter from a 
private attorney in which he stated that he was representing 
the Veteran in connection with the current appeal.  The June 
2009 attorney letter was not accompanied by any documentation 
revoking the February 2002 VA Form 21-22 in favor of Oklahoma 
Department of Veterans Affairs nor a Power of Attorney 
appointing that attorney as the Veteran's representative.  
Therefore, since the Veteran may only have one 
representative, he should be contacted by VA in order to 
clarify his representation while the appeal is in remand 
status.  38 C.F.R. § 20.601 (2008).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and request clarification as to his 
representation.  If the Veteran expresses 
a desire to be represented by the private 
attorney, he should be asked to revoke 
the February 2002 VA Form 21-22 in favor 
of Oklahoma Department of Veterans 
Affairs and provide a Power of Attorney 
appointing the attorney as his 
representative.

2.  The RO/AMC should obtain from the SSA 
all medical records relied upon it in 
making the May 2009 decision to grant the 
Veteran disability benefits.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

3.  After obtaining all needed 
authorizations, the RO/AMC should obtain 
and associate with the claims file all of 
the Veteran's post-1972 treatment records 
that have not already been obtain from 
the VA Medical Centers in Fayettville, 
Kansas City, Oklahoma City, and Tulsa as 
well as from Claremore Indian Hospital 
and Grand Lake Mental Health.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  As to the Federal 
records, if they cannot be located or no 
such records exist, the Veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claims file.

4.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the March 
2008 statement of the case, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

